Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbaiani (20080300857).
As per claim 1, Barbaiani (20080300857) teaches a method for unsupervised text compression (as preprocessing text retrieval – para 0004, wherein truncation – ie compression, occurs – para 0064) , the method comprising: 

progressively searching for a next deletion on the graph representation via progressive lookahead greedy search; determining a deletion path from the progressive lookahead greedy search (as, searching for the next sequence of removal/deletion, performing a sequence calculation – para 0038, 0039; wherein the well known lookahead greedy search is available to be applied to any heuristics – para 0019); 
and generating a compressed sentence following the deletion path that progressively deletes tokens from the input sentence (as, selecting the optimal sequence that removes certain underperforming candidate pairs – para 0149; and a reordering – para 0125-0126, 0127). 

As per claim 2, Barbaiani (20080300857) teaches The method of claim 1, further comprising: assigning a score to each token in the plurality of tokens based on a pretrained bidirectional language model (as, the language is bidirectional on many fronts – para 0040, as well as either direction – para 0041; and on the model level, forward reverse – para 0086, 0154); comprising of scoring and tokens – para 0147 – in term sentence tokens, and scoring via counts, ore more sophisticated scoring – para 0149). 

As per claim 3, Barbaiani (20080300857) teaches The method of claim 2, wherein determining the graph representation comprises: 

 designating a first lower level of nodes that are directly connected to the root node to a first set of candidate intermediate sentences (as, each level is calculated and contributed to the next layer – see fig. 4, layer of ei.1—ei.k. then to ei+1,.1, etc.), respectively, each candidate intermediate sentence from the first set being obtained after deleting the one or more tokens from the input sentence (as, the removal of subsequences which are less probable – para 0022, para 0149);
 and for each outgoing edge connecting from the root node to one of the first lower level of nodes, assigning a respective average perplexity score based on a respective candidate intermediate sentence (as, for the last state/edge connecting from the node to the next level, using a parameter pi to measure the reordering score – para 0116, and then recompiling the probability states (of the HMM), into a WFST, but has as the lining score, but outputs the next jump state for the next level to use – last 2 full sentences of para 0116). 

As per claim 4, Barbaiani (20080300857) teaches The method of claim 2, wherein assigning the respective average perplexity score based on the respective candidate intermediate sentence comprises:
determining a first set of tokens present in the respective candidate intermediate sentence (as, scoring the continuity, for a source sentence – para 0105, and then expanding into intermediate sentence – para 0106);

and calculating the respective average perplexity score based on a sum of logarithms of scores corresponding to the first set of tokens and scores corresponding to the second set of tokens (as summation of the log of probabilities – see fig. 12; corresponding spec – para 0108; for each transition in the next layer of states/tokens; and a complexity score as well – para 0109-0111). 

As per claim 5, Barbaiani (20080300857) teaches the method of claim 3, wherein progressively searching for the next deletion on the graph representation via progressive lookahead greedy search (as mapped/applied to claim 1 above) comprises: 
determining a first node from the first lower level corresponding to a first next candidate intermediate sentence having a first minimum average perplexity score among the first set of candidate intermediate sentences the next deletion; and adding the first node to the deletion path (as, each level is calculated and contributed to the next layer – see fig. 4, layer of ei.1—ei.k. then to ei+1,.1, etc; and as, the removal of subsequences which are less probable – para 0022, para 0149).). 

As per claim 6, Barbaiani (20080300857) teaches the method of claim 5, further comprising:

 determining a second node from the second lower level corresponding to a second next candidate intermediate sentence having a second minimum average perplexity score among the second set of candidate intermediate sentences the next deletion; and adding the second node to the deletion path (as calculating sequence scores for the next node, and then removing/deleting the sequence that does not have a high enough score – latter half of para 0116). 

As per claim 7, Barbaiani (20080300857) teaches the method of claim 1, wherein progressively searching for a next deletion on the graph representation via progressive lookahead greedy search comprises:
setting a first deletion length; and determining the graph representation having the plurality of nodes corresponding to candidate intermediate sentences based on the first deletion length (as, measuring to the length of possible matches, using a parameter of ‘jump length’, which is a distance to the original position – para 0116); 
determining whether at least one candidate intermediate sentence from the graph representation corresponds to a score that satisfies a predetermined threshold condition (as, the average perplexity score is the accumulation of the jump length and the window size – para 0116);
 , which is represented by window size and jump length)). 

As per claim 8, Barbaiani (20080300857) teaches the method of claim 7, wherein the predetermined threshold condition includes: 
a ratio between a first average perplexity score corresponding to a next probing step and a second average perplexity score corresponding to a current probing step is greater than a pre-determined threshold (as measuring a permutation , which consists of a jump length and window size, and determining the next step by measuring a distance |i – i| <= mi; to measure a sequence of jumps, -- para 0116). 

As per claim 9, Barbaiani (20080300857) teaches the method of claim 8, further comprising:
 applying a parameter relating to the length of the current sentence (as, measuring to the length of possible matches, using a parameter of ‘jump length’, which is a distance to the original position – para 0116) to the first average perplexity score (as, the average perplexity score is the accumulation of the jump length and the window size – para 0116) while evaluating the predetermined threshold condition (as being performed as identifying the final jump sequence (para 0116 – finding the final permutation  , which is represented by window size and jump length). 

As per claim 10, Barbaiani (20080300857) teaches the method of claim 9, further comprising:
 tuning the parameter to control an extent of deletion rate of the deletion path (as, controlling the removal rate based on the pairs occurring fewer than a threshold – para 0149; and using other advanced filtering methods – para 0149). 

	Claims 11-20 are system claims comprising processors executing code stored in memories performing the method steps of claims 1-10 above and as such, claims 11-20 are similar in scope and content to claims 1-10 above; therefore, claims 11-20 are rejected under similar rationale as presented against claims 1-10 above.  Furthermore, Barbaiani (20080300857) teaches computer (processor) with memory (para 0047), performing the disclosed steps.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang (20190377792) teaches graphs identifying the next word with soft edges, beam searching, softmax layer (fig. 5) with greedy searching (para 0034).

Sapoznik (20180013699) teaches graphs with nodes, and removal of other possible paths by deletion – para 0171.

Gupta (20100274770) teaches removal of subsets (ie, deletion paths) based on scoring – para 0054, as well as greedy searching – para 0055).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        06/01/2021